DETAILED ACTION
Application 17/095698, “BATTERY DEACTIVATION”, was filed with the USPTO on 11/11/20 and claims priority from a provisional application filed on 11/12/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/9/21.  

Election/Restriction
During a telephone conversation with Matt Hall on 9/22/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-14, in response to the restriction requirement (see below).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to method of deactivating a battery by use of oxidizing fluid, classified in H01M10/042.
II. Claims 15-19, drawn to method of deactivating a battery by use of water, classified in H01M10/042.
II. Claim 20, drawn to a deactivated battery, classified in H01M10/0525.
The inventions are independent or distinct, each from the other because:

Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a process which utilizes water.

Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a process which utilizes oxidizing fluid.

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation because I utilizes oxidant to facilitate the deactivation, while II utilizes liquid water to facilitate deactivation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The method of I and the method of II utilize different modes of deactivation, with method I not requiring the use of water.  Prior art readable on I may not be readable on II because of this difference.  For example, Sloop (US 2003/0186110) utilizes an oxidant in a battery deactivating/recycling process, and teaches and teaches away from the use of water as an inferior prior art process (paragraph [0011-0013]).  Accordingly, separate fields of search are required for embodiments I and II.  The product of III could be made by any method; therefore, a separate search of deactivated batteries, regardless of method of producing thereof, would be required.  Thus, these searches each require different search strategies and/or queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloop (US 2003/0186110).
Regarding claim 1, Sloop teaches a method for deactivating a lithium-containing battery (preamble statement of intended use; extracting components of the battery as in paragraph [0002] deactivates the battery), the method comprising: adding the lithium-containing battery to a vessel (“placing a desired lithium-containing device in an extraction container at 12”, paragraph [0021]; e.g. Figure 2 item 36); adding an oxidizing fluid to the vessel (paragraph [0036]); adding carbon dioxide to the vessel (Figure 2 item 38; paragraph [0029]); pressurizing the vessel (Figure 2 item 39; paragraph [0021]); heating the vessel (Figure 2 item 39; paragraph [0021]) to form lithium carbonate within the lithium-containing battery (paragraph [0022, 0035])); reducing heat and pressure in the vessel (paragraph [0023]; implied after the heating/pressuring step but before the sorting step in order to facilitate the handling required I the sorting step of Figure 2); and removing the battery from the vessel (Figure 2 item 46; paragraphs [0042-0043]).

Regarding claim 2, Sloop remains as applied to claim 1.  Sloop further teaches the method comprising breaching a container of the lithium-containing battery (paragraph [0033]).

Regarding claim 3, Sloop remains as applied to claim 1.  Sloop further teaches the method wherein the oxidizing fluid comprises one or more of water, hydrogen peroxide, ammonia, oxygen, ozone, an alcohol, a halogen, SO2, and a halocarbon having a boiling point below 150° C (“oxygen”, paragraph [0036]).

Regarding claim 4, Sloop remains as applied to claim 1.  Sloop further teaches the method comprising adding the oxidizing fluid mixed with the carbon dioxide (Figure 3; paragraph [0037]; “partial pressure of oxygen” at paragraph [0049] implies mixing the oxidizing fluid with carbon dioxide). 

Regarding claim 5, Sloop remains as applied to claim 1.  Sloop further teaches the method wherein adding the lithium-containing battery to the vessel comprises suspending the battery above a liquid level of the oxidizing fluid.  More specifically, the “a liquid level of the oxidizing fluid” would be the bottom of the vessel if the oxidizing fluid has not condensed or is otherwise not in a plentiful liquid state such that the liquid accumulates sufficiently to fill a portion of the vessel.  Since Sloop teaches a gaseous oxidizing fluid (paragraph [0036]), the liquid level is found to be at the bottom of the vessel, meaning that any battery disposed in the vessel is suspended above the liquid level.  
Base claim 1 does not require liquid oxidizing fluid and claim 5 as worded does not require that the liquid level is non-zero or is otherwise positioned upward in the vessel.  

Regarding claim 8, Sloop remains as applied to claim 1.  Sloop further teaches the method wherein the oxidizing fluid and the carbon dioxide are added to the vessel in a molar ratio (CO2:oxidizing fluid) of between 99:1 and 10:90 (paragraph [0036]).

Regarding claim 9, Sloop remains as applied to claim 1.  Sloop further teaches the method wherein pressurizing the vessel comprises forming a condensed carbon dioxide phase, and wherein the condensed carbon dioxide phase comprises a gas phase, a liquid phase, a supercritical phase, and/or a dense gas phase (Figure 2 item 38; paragraph [0029]).

Regarding claim 10, Sloop remains as applied to claim 1.  Sloop further teaches the method wherein pressurizing the vessel comprises pressurizing to 500-900 psi (paragraph [0033]).

Regarding claim 11, Sloop remains as applied to claim 1.  Sloop further teaches the method comprising, after pressurizing the vessel, dwelling for at least 60 minutes (paragraph [0041] at Table 1).

Regarding claim 13, Sloop remains as applied to claim 1.  Sloop further teaches the method comprising, after heating the vessel, dwelling for at least 60 minutes (paragraph [0041] at Table 1).



Claims 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being obvious over, Sloop (US 2003/0186110).
Regarding claim 6, Sloop remains as applied to claim 1.  Sloop is silent as to a step wherein the oxidizing fluid is added to the vessel before the battery is added to the vessel.
However, absent a purging step, air or oxygen would be supplied to the vessel from the atmosphere.  Thus, a step of adding oxidizing fluid to the vessel, at least by opening the vessel for exposure to atmosphere, before the battery is added to the vessel is implicitly taught or at least prima facie obvious over Sloop..

Regarding claim 7, Sloop remains as applied to claim 1.  Sloop is silent as to the method comprising adding the oxidizing fluid to the vessel separately from adding the carbon dioxide.
However, Sloop does teach distinct means for adding the oxidizing fluid and the carbon dioxide (Figure 3).  Moreover, paragraph [0033] expressly teaches that the CO2 may be supplied specifically to increase pressure within the container.  Since the oxidant is supplied from a separate source from the carbon dioxide, adding the oxidizing fluid to the vessel separately from the carbon dioxide is implicitly taught or at least obvious over Sloop.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over the combination of Sloop (US 2003/0186110) and Hayashi (WO 2015/046218; citations taken from attached machine translation).
Regarding claims 12 and 14, Sloop remains as applied to claim 1.  Sloop further teaches that the electrolyte may be recovered by evaporation of volatile constituents (paragraph [0021]) including reducing pressure  of a collection vessel (paragraph [0023]), and heating the vessel over 60 °C (paragraph [0037]), but does not expressly teach the method wherein heating the vessel comprises heating to 120-130 °C, or the method comprising drawing a vacuum within the vessel to remove electrolyte material from the battery before removing the battery from the vessel.
However, it is noted that Sloop teaches that releasing CO2 gas in the precipitation vessel reduces the pressure and precipitates electrolyte solvents and salt at paragraph [0041].  It would have been obvious to a skilled artisan to utilize a vacuum in order to expedite this process to remove precipitated electrolyte in a more timely manner.  
As to temperature, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, the claimed step of heating to 120-130 °C is obvious over Sloop’s teaching at paragraph [0037] of heating over 60 °C because the skilled artisan would have understood that temperatures higher than 60 °C will expedite chemical reactions and phase change process, thereby improving processing speed at the expense of requiring more thermal energy.  Thus, even though there is difference between the teaching of Sloop and that of the claimed invention regarding temperature, the difference is not inventive absent a showing of criticality.  

Alternatively, in the battery art, Hayashi teaches that in order to easily vaporize the volatile components of a battery, the battery may be processed at a reduced pressure [lower than atmospheric pressure implying a vacuum] and a temperature of 80 to 150 ° C or 80 to 120 ° C in order to facilitate the vaporization (paragraph T034-T035).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Sloop by heating the vessel to 120-130° C and drawing a vacuum within the vessel for the benefit of easily removal of volatile constituents in an efficient manner as taught by Hayashi to facilitate the extraction of the electrolyte material.

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Fujita (US 2013/0287621): method of recovering materials from battery;
Zhang (CN 106910959): method for recovery of lithium waste from battery;
Tsunoda (JP 2003-3206132): method of recovering metal from electrode material;
Chen (CN 107910610): method of recycling lithium battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723